DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 1 & 16, amended claims claiming” with the proviso that the ink composition is substantially free of acetal solvents.” Particular the ink composition is substantially free of acetal solvents not discloses the applicant’s specification.
For Examining purpose Examiner did not give the weight to this limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 4-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goustiaux et al. (# US 2010/0028632).
Goustiaux et al. disclose:
1. A continuous inkjet ink (see Abstract; [0004]) composition (ink; see Abstract) comprising: (a) a solvent comprising one or more volatile C5 ketone solvents (solvent is 
Given that the Goustiaux et al. reference discloses a range of ketone solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed 
2. The ink composition of claim 1, wherein solvents other than volatile Cs ketone solvents, acetone, isobutyl alcohol, isopropyl alcohol, isopentyl alcohol, diethyl ether, ethylene glycol monoethyl ether, ethylene glycol monoethyl ether acetate, ethylene glycol mono-n-butyl ether, ethylene glycol monomethyl ether, o- dichlorobenzene, xylene, cresol, chlorobenzene, isobutyl acetate, isopropyl acetate, isopentyl acetate, ethyl acetate, n-butyl acetate, n-propyl acetate, n-pentyl acetate, methyl acetate, cyclohexanol, cyclohexanone, N,N-dimethylformamide, tetrahydrofuran, 1,1,1-trichloroethane, toluene, 1-butanol, 2-butanol ([0126]), methanol ([0126]), methyl ethyl ketone, methylcyclohexanol, methylcyclohexanone, methyl n-butyl ketone, styrene, and n-hexane are present in an amount less than 15% by weight of the ink composition (see Examples).
4. The ink composition of claim 1, wherein the one or more volatile C5 ketone solvents are selected from the group consisting of 2-pentanone (methyl propyl ketone), 3-pentanone (diethyl ketone), 3-methyl-2-butanone (methyl isopropyl ketone), and mixtures thereof (solvent is methyl isopropyl ketone, see Table: 1; [0127]-[0129]). 
5. The ink composition of claim 1, wherein the one or more volatile C5 ketone solvent is 3-methyl-2-butanone (methyl isopropyl ketone) ([0127]). 
6. The ink composition of claim 1, wherein the ink composition contains greater than 70% by weight of one or more volatile C5 ketone solvents (methyl isopropyl ketone solvent is 50-90 weight percent of composition; [0122]).. 

8. The ink composition of claim 1, wherein the one or more binder resins are selected from the group consisting of acrylic resin, ethylcellulose resin, polyurethane resin ([0135]), polyamide resin, cellulose ether resin, cellulose nitrate resin, polymaleic anhydride resin, styrene/methacrylate ([0135])copolymer resin, aldehyde resin, polyvinyl alcohol resin, styrene ([‘0135]) and allyl alcohol copolymer resin, polyketone resin, cellulose ester resin, vinyl resin, modified rosin ester resin, polyvinyl butyral resin, polyester resin, and mixtures thereof ([0135]).
9. The ink composition of claim 1, wherein the one or more binder resins are selected from the group consisting of cellulose ester resin, vinyl resin, modified rosin ester resin, polyvinyl butyral resin, and mixtures thereof ([0135]). 
10. The ink composition of claim 8, wherein the cellulose ester resin is cellulose acetate propionate resin ([0141]). 
11. The ink composition of claim 1, wherein the one or more binder resins are present in an amount from about 5.0% to about 13.0% by weight of the ink composition (0.5-30 % by weight binder resins; [0144]). 
With respect to claims 6, 7 & 11, the Goustiaux et al. reference discloses a range of C5 Ketone solvent and binder that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it 

12. The ink composition of claim 1, wherein the one or more colorants are selected from the group consisting of Solvent Black 29, Solvent Black 27, and mixtures thereof ([0151]). 
13. The ink composition of claim 1, which further comprises one or more additives selected from the group consisting of one or more surfactants in an amount of from about 0.1% to about 2.0% by weight of the ink composition, one or more plasticizers, one or more adhesion promoters, one or more conductive agents, one or more defoamers, ([0158]) and mixtures thereof, wherein the one or more surfactants optionally are polyalkyleneoxide modified polysiloxanes. 

15. A method of claim 14, wherein the substrate is selected from the group consisting of uncoated paper, coated paper, hard or soft plastics, polymer films, metals and alloys, glass, and ceramics ([0165]). 
16. A continuous inkjet ink (see Abstract; [0004]) composition (ink; see Abstract) comprising: (a) a solvent comprising one or more volatile C5 ketone solvents (solvent is methyl isopropyl ketone; 3 to 10 carbon atom; [0127]) which are present from about 70% by weight to 90% by weight of the ink composition (solvent is 50-90 % by weight of composition; [0122]); (b) one or more binder resins (binder; see Abstract; [0016]); and (c) one or more colorants (dyes and/or pigment; see Abstract; [0149]-[0152]); and optionally further contains ethanol, n-propanol, or a combination thereof in an amount of up to 30% ([0034]; [0126]), wherein the ink composition substantially free of hydroxyaromatic resins (see Table: 1), and wherein the ink composition is suitable for continuous inkjet application ([0004]-[0006]), with the proviso that the ink composition is substantially free (almost not completely free) of acetal solvents (see Examples). 
Given that the Goustiaux et al. reference discloses a range of ketone solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary 

17. An ink composition of claim 16, wherein the ink composition contains less than 5% by weight acetone, methanol, methyl ethyl ketone, or any combination thereof ([0058]).
18. The ink composition of claim 16, wherein the ink composition contains substantially no acetone, methanol, ethanol, or methyl ethyl ketone (see Table: 1). 
19. The ink composition of claim 16, wherein the one or more volatile C5 ketone solvents are selected from the group consisting of 2-pentanone (methyl propyl ketone), 3-pentanone (diethyl ketone), 3-methyl-2-butanone (methyl isopropyl ketone), and mixtures thereof (solvent is methyl isopropyl ketone, see Table: 1; [0127]-[0129]). 

21. The continuous inkjet composition of claim 1, wherein the ink composition is suitable for ultra-high speed continuous inkjet applications (see Abstract; [0004]).
22. The continuous inkjet composition of claim 1, wherein the ink composition has a viscosity in the range of 1 cP to 10 cP (2 to 10 cP; [0032]; see Table 1).
23.  A continuous inkjet ink composition (see Abstract; [0004]) comprising: 
(a) one or more binder resins (binder; see Abstract; [0016]); 
(b) one or more colorants (dyes and/or pigment; see Abstract; [0149]-[0152]); and 
(c) a solvent mixture comprising: 
    (1) one or more volatile C5 ketone solvents at greater than 70% by weight of the total ink composition (solvent is 50-90 % by weight of composition; [0122]); and 
    (2) up to 30% by weight of the total ink composition of ethanol, n-propanol, or a combination thereof ([0034]; [0126]; see Examples).
Given that the Goustiaux et al. reference discloses a range of ketone solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853